Citation Nr: 0018070	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus with calluses and chronic plantar warts, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
October 1987.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In his substantive appeal, the 
appellant requested a personal hearing at the RO before a 
member of the Board; he subsequently changed this request to 
one for a videoconference hearing.  In February 2000, the 
appellant withdrew in writing his request for a hearing of 
any kind before the Board.  Accordingly, his hearing request 
has effectively been withdrawn.  38 C.F.R. § 20.704(e).


REMAND

As an initial matter, the Board determines that the 
appellant's claim for an increased rating for a bilateral pes 
planus is well grounded by virtue of his statements that he 
has suffered an increase in this disability.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  As such, the 
Board has a duty to assist the appellant in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  
This duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (private records); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (Social Security records).

The Board concludes that the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the appellant's 
complaints and, thus, to evaluate the claim on appeal.  
Specifically, the Board notes that at the time of the 
appellant's November 1998 VA examination, he reported that he 
had had monthly visits during the prior year to his 
podiatrist in Biloxi, presumably at the Biloxi VAMC.  
However, the RO obtained records from the Biloxi VAMC only 
for the period from February 1998 to July 1998.  Furthermore, 
x-rays were apparently taken by the appellant's podiatrist in 
Biloxi in approximately September 1998, but they are not of 
record.  As such, the VA is on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  The VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
appellant's appeal cannot be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In view of the appellant's complaints of his worsened 
disorder, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  Finally, in order to make certain that 
all records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care not already of record, and 
whether there are any additional records that should be 
obtained.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to afford 
him full procedural due process, the case is REMANDED for the 
following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his bilateral 
pes planus, records of which are not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

2.  The RO should obtain and associate 
with the claims file all pertinent VA 
treatment records pertaining to the 
appellant, including, but not limited to, 
the records of his treatment at the VA 
Medical Center in Biloxi since July 1998, 
to include all relevant x-rays and 
Podiatry Clinic records.  

3.  The appellant should also be 
scheduled for an examination by 
specialist in podiatry to determine the 
extent and severity of his bilateral foot 
disability.  In connection with the 
examination, the examiner should review 
the appellant's claims file.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should comment on the nature and extent 
of any disorder and describe all current 
foot pathology.  Specifically, the 
examination report should include a 
detailed account of all manifestations of 
foot pathology present, including any 
arthritis.  The examiner should determine 
the nature, extent and current 
symptomatology of the appellant's pes 
planus disability, to include residuals 
of the right fourth toe spur removal, 
calluses and plantar warts.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability, pronation, spasm on 
manipulation, plantar tenderness, marked 
inward displacement, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use, 
and the need for, or effect of, the use 
of shoe inserts or a special shoe.  

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  Following completion of the requested 
development, the RO should proceed with 
any additional appropriate development 
and then the RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating with application of all 
applicable laws and regulations.  The RO 
should also give specific consideration 
as to whether the matter should be 
referred for the assignment of an 
extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  No action by the appellant is 
required until he receives further notice.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




